Exhibit 10.2

 

   LOGO [g180147g98h64.jpg]   

860 Via de la Paz, Suite F-4

Pacific Palisades, California

USA 90272

  

T 310 230 9966

F 310 230 9969 howardberman@cinram.com

January 21, 2011

VIA EMAIL

Ari Taitz, Esq.

Senior Vice President, Business & Legal Affairs

Warner Music Group

75 Rockefeller Plaza

New York, NY 10019

 

Re: Second Letter Amendment to:

(i) US/Canada Manufacturing and PP&S Agreement dated as of July 1, 2010, as
amended (the “US Agreement”), between (a) Warner-Electra-Atlantic Corporation
(“WEA”), on the one hand and (b) Cinram International Inc. (“CII”), Cinram
Manufacturing LLC and Cinram Distribution LLC, on the other hand; and

(ii) International Manufacturing and PP&S Agreement dated as of July 1, 2010, as
amended (the “International Agreement”), between (a) WEA International Inc.
(“WMI”), on the one hand and (b) CII, Cinram GmbH and Cinram Operations UK
Limited

Dear Ari:

This letter (the “Second Letter Amendment”) memorializes our understanding and
agreement regarding the further extension of the covenant regarding the
refinance of the “Long-Term Debt” under the US Agreement and the International
Agreement as follows:

1. Section 5(b)(vi) of the US Agreement is hereby amended to replace the
January 21, 2011 date therein with January 26, 2011 in each place such dates
appears; and

2. Section 3(b)(vi) of the International Agreement is hereby amended to replace
the January 21, 2011 date therein with January 26, 2011 in each place such date
appears.

Please sign this Second Letter Amendment in the spaces provided below to
indicate your agreement with the above and return to me at your earliest
opportunity. When signed by WEA, WMI and CII, this Second Letter Amendment shall
constitute an amendment to each of the US Agreement and the International
Agreement. CII agrees to obtain the consent to the foregoing amendment by its
subsidiaries that are party to the US Agreement and the International Agreement,
to the extent required to cause such amendment to be effective with respect to
such subsidiary.



--------------------------------------------------------------------------------

Mr. Ari Taitz

January 21, 2011

Page 2

Except as herein amended, the US Agreement and the International Agreement shall
remain in full force and effect, without modification.

 

Very truly yours, /s/ Howard Z. Berman Howard Z. Berman Senior V.P. and General
Counsel ACCEPTED AND AGREED TO:

 

WARNER-ELEKTRA-ATLANTIC CORPORATION     CINRAM INTERNATIONAL INC. By:   /s/ Ari
Taitz     By:   /s/ Howard Z. Berman Name:   Ari Taitz     Name:   Howard Z.
Berman Title:   SVP, Bus. & Legal Affairs     Title:   Senior V.P. and General
Counsel

 

WEA INTERNATIONAL INC. By:   /s/ Paul Robinson Name:   Paul Robinson Title:   VP